GILBERT, Circuit Judge.
This ease is similar to that of White v. United States (C. C. A.) 16 F.(2d) 870, and presents the same questions for consideration, excepting that in the present ease sentence was not imposed upon the conviction on each count, but a single sentence of imprisonment for the term of five years was imposed.
Referring to the fact that no fine was imposed, and that the judgment was general and was not directed as to either count, it is contended that it was not a judgment authorized under the second count, which specifies that the sentence must be both fine and imprisonment, and that on the face of the record the court must have imposed sentence under count 1 and no sentence under count 2, and that therefore the judgment should be reversed. But that conclusion does not follow. .The sentence was one which might have been imposed under either count, and it is to be presumed that it was imposed under the count which charged an offense to which the sentence was applicable. Nor in any event can the plaintiffs in error assert that the omission of a fine is a matter of which they can claim advantage as a ground of reversal. Bartholomew v. United States (C. C. A.) 177 F. 902.
Also without merit is the contention that there was repugnancy in the averments of the first count in charging that the defendants did both, purchase and sell three hindles of morphine. Either a purchase, or a sale, or both, might have been proven. Simpson v. United States (C. C. A.) 229 F. 940; Foster v. United States (C. C. A.) 11 F.(2d) 100.
The alleged error assigned to the ruling of. the court as to the admission of testimony elicited from one of the plaintiffs in error on cross-examination is not reviewable, in the absence of a bill of exceptions We find no error.
The judgment is affirmed.